PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/777,113
Filing Date: 30 Jan 2020
Appellant(s): LEDVANCE GmbH



__________________
Jonathan Raymond
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/2/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1)	Claim(s) 1-5, 7, 8, 10, 12, 13, 16, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2019/0394278 by Fujimoto et al.
2)	Regarding claim 1, Fujimoto teaches a method for printing a Zigbee install code, the method comprising: reading the Zigbee install code from a Zigbee device via a radio interface (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142); and printing the Zigbee install code (paragraph 119 and 120; particular device information may be printed upon a sticker attached to the device including “installation information” which, as described in paragraph 55 and 109, can be connection information [i.e. “Zigbee install code”]).
3)	Regarding claim 2, Fujimoto teaches the method according to claim 1, wherein reading the Zigbee install code from the Zigbee device via the radio interface is carried out after the Zigbee device has been assembled (paragraph 108 and 109; install code is registered at stage of shipment, after assembly).
4)	Regarding claim 3, Fujimoto teaches the method according to claim 1, wherein printing the Zigbee install code comprises printing the Zigbee install code on the Zigbee device or on a case intended for the Zigbee device (paragraph 119; ID information can be printed on sticker affixed to device).
5)	Regarding claim 4, Fujimoto teaches the method according to claim 1, wherein  reading the Zigbee install code from the Zigbee device via the radio interface is carried out using an IEEE 802.15.4 protocol (Zigbee itself is an IEEE 802.15.4 specification of communication protocols, therefore Zigbee communications [such as those described in paragraph 109] are an IEEE 802.15.4 compliant protocol).
6)	Regarding claim 5, Fujimoto teaches the method according to claim 1, wherein reading the Zigbee install code from the Zigbee device via the radio interface is carried out by a radio communication unit (paragraphs 64 and 65; devices 20, or attached Wi-Fi units 80, can send connection data to server 30) external to the Zigbee device and configured to be communicatively connected to a printing system external to the Zigbee device (figure 13, item 55; paragraph 119; server is connected to printer 55 which is external to the Zigbee devices [item 20]).
7)	Regarding claim 7, Fujimoto teaches a system for printing a Zigbee install code, the system comprising a radio communication unit configured for reading the Zigbee install code from a Zigbee device via a radio interface (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142) and a printing system configured to be in communication with the radio communication unit and configured for printing the Zigbee install code (paragraph 119 and 120; particular device information may be printed upon a sticker attached to the device including “installation information” which, as described in paragraph 55 and 109, can be connection information [i.e. “Zigbee install code”]).
8)	Regarding claim 8, Fujimoto teaches the system according to claim 7, wherein the radio communication unit is configured to read the Zigbee install code from the Zigbee device via the radio interface using an IEEE 802.15.4 protocol (Zigbee is an IEEE 802.15.4 specification of communication protocols, therefore Zigbee communications [such as those described in paragraph 109] are an IEEE 802.15.4 compliant protocol).
9)	Regarding claim 10, Fujimoto teaches a Zigbee device comprising a radio interface for transmitting a Zigbee install code (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142).
10)	Regarding claim 12, Fujimoto teaches the Zigbee device according to claim 10, further comprising memory storing the Zigbee install code (paragraphs 108 and 109; code is stored on the communication unit of the Zigbee device 20).
11)	Regarding claim 13, Fujimoto teaches the Zigbee device according to claim 10, wherein the Zigbee install code comprises an install code required for the Zigbee device to join a Zigbee network (paragraph 109; PAN ID is a code for allowing devices 20 to join the wireless [i.e. Zigbee] network with server 30 and the other devices 20).
12)	Claims 16 and 20 are taught in the same manner as described in the rejection of claim 12 above.
13)	Claims 17 and 21 are taught in the same manner as described in the rejection of claim 13 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14)	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0394278 by Fujimoto et al. as applied to claim 10 above, and further in view of applicant admitted prior art (hereinafter “AAPA”).
	Fujimoto teaches the ZigBee device according to claim 10, further comprising processing means configured to enter a manufacture mode upon the first power up of the Zigbee device, wherein, in the manufacture mode (paragraph 52; installation processes can occur at first startup), the processing means is configured to communicate with a radio communication unit external to the Zigbee device using an IEEE 802.15.4 protocol (Zigbee is an IEEE 802.15.4 specification of communication protocols, therefore Zigbee communications [such as those described in paragraph 109] are an IEEE 802.15.4 compliant protocol) in order to transmit a Zigbee install code of the Zigbee device to the radio communication unit (paragraph 109; ID for Zigbee connection is written in a device and can be obtained via radio transmission as described in paragraph 142).
	Fujimoto does not specifically teach that the processing means is an EFR32MG12 system-on-chip (Fujimoto does disclose a CPU 21 in each device 20 in figure 6).
	AAPA teaches that the processing means can be an EFR32MG12 system-on-chip (paragraph 12; cited manufacturer is not the assignee).
	Fujimoto discloses a device which differs from the claimed device by the substitution of a CPU with an EFR32MG12 system-on-chip.  AAPA discloses the substituted device and the functions of such were known in the art to enable processing for wireless connections.  Fujimoto’s CPUs could have been substituted with an EFR32MG12 system-on-chip as taught by AAPA and the results would have been predictable and resulted in initiation of a wireless connection.  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fujimoto with AAPA.

15)	Claims 14, 15, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2019/0394278 by Fujimoto et al. as applied to claims 1, 7 and 10 above, and further in view of U.S. patent application publication 2019/0132055 by Deixler et al.
16)	Regarding claim 14, Fujimoto does not specifically teach the Zigbee device according to claim 10, wherein the ZigbeeTEL. 801.326.1982acrig1,teZge device is a lighting device.
Deixler teaches the Zigbee device according to claim 10, wherein the ZigbeeTEL. 801.326.1982acrig1,teZge device is a lighting device (paragraphs 58 and 59; Zigbee wireless device with a connection code can be a lamp).
NOTE: Devices 20 that are networked in Fujimoto could be modified by Deixler to be applied to lighting elements.
Fujimoto and Deixler are combinable because they are both from the wireless connectivity for internet of things devices field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Fujimoto with Deixler to add wireless mesh connectivity for devices that are lamps.  The motivation for doing so would have been to embed data within emitted light for positioning or advertising purposes (paragraphs 7 and 8).  Therefore it would have been obvious to combine Fujimoto with Deixler to obtain the invention of claim 14.
17)	Regarding claim 15, Deixler (as combined with Fujimoto in the rejection of claim 14 above) teaches the Zigbee device according to claim 14, wherein the lighting device is a lamp (paragraphs 58 and 59; Zigbee wireless device with a connection code can be a lamp).
18)	Claims 18 and 22 are taught in the same manner as described in the rejection of claim 14 above.
19)	Claims 19 and 23 are taught in the same manner as described in the rejection of claim 15 above.

(2) Response to Argument

	Regarding appellant’s argument for claim 1, on pages 11 and 12, that citing elements from two different embodiments of Fujimoto is improper, examiner disagrees.  As noted in the response to arguments section of the final rejection (9/2/21), separate embodiments are not inherently mutually exclusive and is not evidence in and of itself that disclosed features cannot be utilized together.  In the current circumstance, the “printing” feature disclosed in the second embodiment of Fujimoto (paragraphs 119 and 120) occurs at the factory and prior to shipment of the “indoor units” (figure 13, item 20) to a building, while the “reading” feature disclosed as a modification to the first embodiment (paragraphs 107-109) occurs after shipment of the indoor units 20 and during the installation process at a particular building.  Therefore, since the features are temporally distinct modifications to the same base system, the features could be utilized together thereby disclosing claim 1.  Examiner further notes that the reference to paragraph 140 of Fujimoto (page 9 of the appeal brief) is irrelevant as this particular modification to the system of Fujimoto is not cited as disclosing the claimed features.
	Regarding appellant’s argument for claim 11, on page 17, that examiner improperly applied Official Notice, examiner finds the argument moot as Official Notice is not explicitly or implicitly applied in the rejection.  Applicant plainly states in paragraph 12 of the application publication that SoC EFR32MG12 is manufactured by another entity, thereby establishing the particular SoC as applicant admitted prior art.  Therefore, since no Official Notice is taken, the argument is overcome.
	Regarding appellant’s argument for claim 11, on page 18, that examiner has failed to provide a rationale for combining the SoC with Fujimoto, examiner disagrees.  As detailed in the final rejection, examiner has utilized the KSR rationale of a simple substitution of one known element for another to produce a predictable result.  Therefore, the argument is overcome.
	All remaining arguments have not been specifically addressed as they do not appear to be substantive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
Conferees:
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675                                                                                                                                                                                                        
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.